COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of E.G., a child

Appellate case number:      01-19-00949-CV

Trial court case number:    2016-03159J

Trial court:                314th District Court of Harris County


       Appellant, Stephanie Cerda, has filed a motion for substitution of William B.
Connolly as counsel on appeal and discharge of Sara E. Bloome as attorney of record for
appellant. The motion is granted. See TEX. R. APP. P. 6.5(b), (d).
        The Clerk of this Court is directed to note Sara E. Bloome’s withdrawal as counsel
for appellant and to substitute William B. Connolly as counsel for appellant on the docket
of this Court.
       Appellant also has filed a motion for extension of time to file her brief. The
motion is granted. Appellant’s brief is due to filed in this appeal no later than February
7, 2020. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss_______
                            Acting individually

Date: January 23, 2020